NO. 07-02-0127-CV

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL B


AUGUST 20, 2002


______________________________



IN THE INTEREST OF TARRA ADAMS, TANEIKA

ADAMS, THOMAS ADAMS AND MISTI ADAMS, CHILDREN

 
_________________________________


FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;


NO. 2000-511,605; HONORABLE MACKEY HANCOCK, JUDGE


_______________________________


Before BOYD, C.J., and QUINN and JOHNSON, JJ.
	The rights of appellant Kayla Adams Harkness to her minor children were
terminated by order of the trial court dated March 6, 2002.  She timely filed a notice of
appeal from that order on March 14, 2002.  
	The clerk's record has since been filed in this matter.  Nevertheless, the filing fee
has never been paid, even though no affidavit of indigence has been filed and the court
reporter's record has not been received.  Appellant was notified by letter dated March 18,
2002, that failure to pay the filing fee could result in dismissal of the appeal.  By letter dated
August 2, 2002, we notified appellant again that the filing fee had not been paid and the
reporter's record had never been filed, and she had ten days from the date of the letter to
show cause why the appeal should not be dismissed.  See Tex. R. App. P. 42.3.  No
response to that letter has been provided.  
	Accordingly, the appeal is hereby dismissed.  
							Per Curiam
Do not publish.
 
NO. 211,660-C; HON. GORDON G. ADAMS, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and CAMPBELL AND PIRTLE, JJ.
          Appellants James N. Meador and Melissa A. Meador appeal from a final judgment
of the trial court.  We dismiss the appeal.
          The clerk’s record was filed with this court on January 18, 2007, and the reporter’s
record was filed on January 24, 2007.  Appellants’ brief, therefore, was due on February
23, 2007.  By letter dated March 7, 2007, we notified appellants that the due date for the
brief had passed, that the brief had not been filed and that no motion for extension of time
to file the brief had been received by the court.  Citing Texas Rules of Appellate Procedure
38.8 and 42.3, we also informed appellants that the appeal would be subject to dismissal
unless a brief accompanied by a response reasonably explaining the failure to file a brief
was filed by March 19, 2007.  On March 8, 2007, appellants filed a motion to extend the
time to file his brief which was granted to March 26, 2007.  To date, appellants have filed
neither a brief nor a motion requesting an extension of the lapsed deadline.   
          Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P.
38.8(a)(1); 42.3(b).
 
                                                                           Brian Quinn
                                                                          Chief Justice